In a negligence action to recover damages for personal injuries etc., the corporate defendants appeal separately from an order of the Supreme Court, Nassau County, entered January 12, 1970, which granted plaintiffs’ motion to vacate previous orders of said court dismissing the complaint pursuant to CPLR 3216 (subd. [b]). Order reversed, without costs, and motion denied. In our opinion, plaintiffs patently failed to establish a reasonable excuse for their delay and the affidavit of merits was eonelusory rather than evidentiary in nature (Keating v. Smith, 20 A D 2d 141; Sortino v. Fisher, 20 A D 2d 25). Rabin, Acting P. J., Hopkins, Latham, Kleinfeld and Brennan, JJ., concur.